QUAYLE OFFICE ACTION

1.	This application is in condition for allowance except for the following formal matters in claim 4 and thus in claim 5 since claim 5 depends from claim 4: (a) claim 4, line 2, “a first” should read “the first” and (b) claim 4, line 4, “a control” should read “the control”.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

2.	The amendment and comments filed 1-8-21 have been entered and fully considered.
With respect to the request for rejoinder, claim 1 is allowable. The restriction requirement as forth in the Office action mailed 4-16-20 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement would be withdrawn as to any claim that requires all the limitations of an allowable claim -- however, claims 6 and 10 (and the depending claims therefrom), directed to an invention Groups II and III, remain withdrawn from consideration because these claims do not require all the limitations of an allowable claim.
The double patenting rejection set forth in the Office action mailed 8-5-20 is withdrawn in view of the instant claims and the claims now present in 16/234,856. 
Claim interpretation under 35 USC 112, 6th paragraph (see Office action mailed 8-5-20 at pages 3-6 is removed given the structural feature present with respect to the control system now in claim 1.

3.	Claims 1 and 3 are allowable. The following is a statement of reasons for the indication of allowable subject matter: claim 1, the closest prior art of record to Perryman and Boreali alone or in combination or in combination with the other prior art of record does not teach or suggest a control system signal-conductingly connected to a first sensor comprising a scanning region directed at the punch head; wherein the first sensor is configured to register the presence of one of the die-cut parts at the punch head; wherein the control system further comprises a robotic arm on which the applicator is disposed; wherein the control system is further configured to halt a first winding roller of the die-cut part strip when one of the die-cut parts is registered at the punch head; wherein the control system is further configured to then drive a forward movement and a back movement of the robotic arm with the applicator.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached on Monday - Friday, 9 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINDA L GRAY/Primary Examiner, Art Unit 1745